Name: 2003/853/CFSP: Council Decision 2003/853/CFSP of 5 December 2003 extending the mandate of the Head of Mission of the European Union Monitoring Mission (EUMM)
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  economic geography;  European construction;  international affairs;  international security
 Date Published: 2003-12-09

 Avis juridique important|32003D08532003/853/CFSP: Council Decision 2003/853/CFSP of 5 December 2003 extending the mandate of the Head of Mission of the European Union Monitoring Mission (EUMM) Official Journal L 322 , 09/12/2003 P. 0032 - 0032Council Decision 2003/853/CFSPof 5 December 2003extending the mandate of the Head of Mission of the European Union Monitoring Mission (EUMM)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article 23(2) thereof,Having regard to Council Joint Action 2002/921/CFSP of 26 November 2002 extending the mandate of the European Union Monitoring Mission(1), and in particular Article 5(1) thereof,Whereas:(1) By Decision 2003/562/CFSP(2) the Council appointed Ms Maryse DAVIET as Head of Mission of the European Union Monitoring Mission until 31 December 2003, following the resignation of Mr AntÃ ³in MAC UNFRAIDH.(2) The mandate of the Head of Mission of the European Union Monitoring Mission should be extended,HAS DECIDED AS FOLLOWS:Article 1The mandate of Ms Maryse DAVIET as Head of Mission of the European Union Monitoring Mission is hereby extended.Article 2This Decision shall take effect on the date of its adoption.It shall apply until 31 December 2004.Article 3This Decision shall be published in the Official Journal of the European Union.Done at Brussels, 5 December 2003.For the CouncilThe PresidentP. Lunardi(1) OJ L 321, 26.11.2002, p. 51, and corrigendum in OJ L 324, 29.11.2002, p. 76.(2) OJ L 190, 30.7.2003, p. 19.